*213Judgments, Supreme Court, New York County (Joan Sudolnik, J.), rendered April 19, 1999, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees and bail jumping in the second degree, and sentencing him to an aggregate term of 4 to 8 years, unanimously affirmed.
After a thorough inquiry, the court properly exercised its discretion in denying defendant’s request for new counsel, made as jury selection was about to begin, since defendant did not establish good cause for a substitution (see People v Sides, 75 NY2d 822, 825 [1990]; People v Sawyer, 57 NY2d 12, 19 [1982], cert denied 459 US 1178 [1983]; People v Medina, 44 NY2d 199, 208-209 [1978]). Defendant’s unjustified lack of confidence in his attorney, who went on to vigorously defend him at trial, did not require substitution (see e.g. People v Estwick, 266 AD2d 123 [1999], lv denied 94 NY2d 918 [2000]; People v Merritt, 260 AD2d 319 [1999], lv denied 93 NY2d 1023 [1999]). Taken in context, none of counsel’s comments made in connection with the request for substitution were adverse to defendant’s interests. We have considered and rejected defendant’s remaining arguments. Concur—Nardelli, J.P., Sullivan, Williams, Friedman and Marlow, JJ.